DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/10/2022 has been considered by Examiner.

Allowable Subject Matter
Claims 1, 3, 5-10, 12-14, and 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1, 10, and 12 now include the previously dependent claim 4. The new limitations are directed to transistors T3, T4, and capacitor C1 shown in Applicant’s figure 5. This configuration is not specifically taught or discloses by the cited prior art references. See Yang et al (US 2017/0193927 A1) figure 9 which element 17b which is similar to T3, T4, and C1 of Applicant but has the transistor switched with the capacitor and both the capacitor and the transistor are not connected to the same clock signal. Other cited prior art references teach the arrangement as disclosed by Yang. In light of this understanding the Examiner believes the independent claims 1, 10, and 12 to be in condition for allowance. 
With respect to the dependent claims 3, 5-9, 13-14, and 16-19, the claims are also allowable based on the dependency from claims 1 and 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        06/16/2022